Exhibit 10.1

HOLLIDAY FENOGLIO FOWLER, L.P.

SECOND AMENDED AND RESTATED PROFIT PARTICIPATION BONUS PLAN

Adopted: April 14, 2015

1. Purpose. This Profit Participation Bonus Plan (the “Plan”) is established to
attract, retain and provide incentives to employees, and to promote the
financial success, of Holliday Fenoglio Fowler, L.P., a Texas limited
partnership (the “Company”). Capitalized terms shall have the meanings defined
herein.

2. Effective Date. The Plan is effective as provided herein.

3. Applicability of Plan to Designated Offices. The Plan shall apply to each
separate office and/or line of business in each office of the Company (each, an
“Office”) designated by the Managing Member of the Company (the “Managing
Member”).

4. Office Bonus Pool Calculation.

(a) Calculation of Office Bonus Pool. With respect to each Office to which the
Plan applies and for each calendar year (a “Plan Year”), if a fourteen and
one-half percent (14.5%) or greater Profit Margin (as defined below) is
generated by such Office, as determined by the Managing Member in accordance
with the terms herein, then an amount equal to fifteen percent (15%) of the Net
Operating Income (as defined below) generated by such Office, as determined by
the Managing Member in accordance with the terms herein, shall comprise the
“Office Bonus Pool” for such Office.

(i) For purposes of the Plan, Profit Margin means the Net Operating Income (as
defined below) of such Office as a percentage of the revenue of such Office, all
as determined in accordance with U.S. Generally Accepted Accounting Principles
applied on a consistent basis “GAAP”).

(ii) For purposes of the Plan, Net Operating Income means net operating income
(using the same revenue and cost accounts as used in preparing the Company’s
audited financial statements) of such Office, which includes appropriate
allocations for overhead expenses and servicing expenses plus any applicable
other income which may include; (a) gain on sale of mortgage servicing rights,
(b) securitization compensation from the securitization of any Freddie Mac loans
which the Company services and (c) trading profits from Fannie Mae loan
originations.

(b) Timing of Calculation. The amount of the Office Bonus Pool, if any, for each
Office to which the Plan applies shall be calculated as soon as reasonably
practicable following the closing of the books and records of the Company in
accordance with GAAP in respect of the applicable Plan Year (or on such later
date determined by the Managing Member) (the “Determination Date”) by the Chief
Financial Officer of HFF, Inc. or his or her designee (the “Chief Financial
Officer”).



--------------------------------------------------------------------------------

(c) No Adjustment. The Office Bonus Pool shall not be adjusted based on any
information that becomes available at any time following the Determination Date,
absent fraud, accounting irregularities, willful misconduct, gross negligence or
manifest error. The Office Bonus Pool calculation performed on the Determination
Date shall take in account all relevant information available on that
Determination Date.

(d) Special Rule for Certain Offices.

(i) Default Rule. For any Office in which both investment sales employees and
debt employees are employed, the investment sales group and the debt group shall
be treated for all purposes under the Plan as separate Offices and the head of
each such group (each, a “Group Head”) shall be treated for all purposes under
the Plan as an Office Head.

(ii) Election by Group Heads. Notwithstanding Section 4(d)(i) of the Plan, the
Group Heads in any Office at which both investment sales employees and debt
employees are employed may, prior to the beginning of a Plan Year, jointly elect
(after consultation with the Managing Member) to treat the investment sales
group and the debt group at such Office as a single Office for all purposes
under the Plan by providing a joint notice of such election to the Chief
Financial Officer or his or her designee.

5. Allocation of Office Bonus Pool.

(a) Individual Eligibility. Each full-time or part-time employee of the Company
is eligible to receive a bonus payment under the Plan (a “Profit Participation
Bonus”) with respect to services performed during a Plan Year.

(b) Allocation. For each Plan Year, each Office Head, in consultation with the
Managing Member, shall select the recipients of Profit Participation Bonuses and
shall determine the allocation of the Office Bonus Pool among such recipients
(“Allocation Plan”).

(c) Submission of Allocation Plan. Each Office Head shall submit the Allocation
Plan for the Plan Year to the Chief Financial Officer prior to the Determination
Date.

(d) Termination of Employment. Except as otherwise provided in an individual’s
employment agreement with the Company, if any, no individual shall be eligible
to receive a Profit Participation Bonus if the Company does not employ him or
her on the date that the Profit Participation Bonus is paid to the eligible
individuals. Whether an individual is employed by the Company on the date that
the Profit Participation Bonus is paid to the eligible individuals shall be
determined in the sole and absolute discretion of the Managing Member.

6. Payment of Profit Participation Bonus.

(a) Subject to any applicable federal, state, local or other withholding taxes,
Profit Participation Bonuses shall be paid in accordance with each Office’s
Allocation Plan within thirty (30) days following the Determination Date, or, if
determined by the Managing Member with respect to any Office, on or before
March 15 of the year following the Plan Year with respect to which the Profit
Sharing Bonus was earned.

 

2



--------------------------------------------------------------------------------

(b) The Board of Directors of HFF, Inc., or any appropriate committee thereof,
may elect in its sole discretion to pay up to one-half (1/2) or fifty percent
(50%) of the Profit Participation Bonuses in the form of equity-based awards
pursuant to the HFF, Inc. 2006 Omnibus Incentive Compensation Plan (or any other
compensation plan adopted by HFF, Inc. under which equity securities of HFF,
Inc. are authorized); provided that such equity-based awards shall vest and be
paid out pursuant to a vesting schedule determined by the Board of Directors, or
any appropriate committee thereof, in its sole discretion; provided, further
that any amounts of the Profit Participation Bonuses that are not paid in the
form of such equity-based awards shall be paid in cash; provided, further,
notwithstanding anything contained herein to the contrary, that any such
equity-based awards shall comply in form with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any such cash payments shall
be paid as determined by the Board of Directors, or any appropriate committee
thereof, in its sole discretion.

7. Administration.

(a) Managing Member. The Plan shall be administered by the Managing Member;
provided that any Profit Participation Bonuses to be paid to any executive
officers of HFF, Inc. must be approved in advance by the Board of Directors of
HFF, Inc. or any appropriate committee thereof. Except as otherwise provided
herein, any action of the Managing Member in administering the Plan shall be
final, conclusive and binding on all persons, including the Company, its
subsidiaries and affiliates, any employee and any persons claiming rights from
or through employees of the Company.

(b) Powers of the Managing Member. Subject to the provisions of the Plan, the
Managing Member shall have full and final authority in his or her discretion
(i) to construe and interpret the Plan and to make all other determinations,
including determinations as to the eligibility of any employee to a benefit
hereunder, as he or she may deem necessary or advisable for the administration
of the Plan, (ii) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan, (iii) to adopt, amend and rescind such rules and
regulations as, in his or her opinion, may be advisable in the administration of
the Plan, (iv) to require any person to furnish such reasonable information as
requested for the purpose of the proper administration of the Plan as a
condition to receiving any benefits under the Plan, and (v) to prepare and
distribute information explaining the Plan to employees.

(c) Delegation. The Managing Member may delegate all or any portion of his or
her duties, responsibilities and powers under the Plan to the chief operating
officer, chief financial officer, any Office Head or Group Head, or any other
employee of the Company as the Managing Member deems appropriate. The Managing
Member may revoke any such allocation or delegation at any time for any reason
with or without prior notice.

(d) Indemnification. The Company shall indemnify and hold harmless the Managing
Member, each of his or her affiliates and/or agents and the Chief Financial
Officer of HFF, Inc. (or his or her designee) (each, a “Managing Member
Indemnitee” and collectively the “Managing Member Indemnitees”) from and against
any and all liabilities, costs and expenses incurred by the Managing Member
Indemnitees as a result of any act or omission to act in connection with the
performance of the Managing Member’s or the Chief Financial Officer of

 

3



--------------------------------------------------------------------------------

HFF, Inc.’s duties, responsibilities and obligations under the Plan, to the
maximum extent permitted by law, other than such liabilities, costs and expenses
as may result from the gross negligence, bad faith, willful misconduct or
criminal acts of a Managing Member Indemnitee.

(e) Payment of Administrative Expenses. All reasonable expenses incurred in
administering the Plan shall be paid by the Company.

8. Recapitalization. The Managing Member shall determine, in his or her sole and
absolute discretion, the effect upon the Plan and the Profit Participation
Bonuses payable hereunder, if any, of any stock dividend, recapitalization,
forward stock split or reverse stock split, reorganization, division, merger,
consolidation, spin-off, combination, repurchase or share exchange,
extraordinary or unusual cash distribution or other similar corporate
transaction or event.

9. Limits on Transferability; Beneficiaries. No right or other interest of an
employee under the Plan shall be pledged, encumbered, or hypothecated to, or in
favor of, or subject to any lien, obligation, or liability of such employee to,
any party, other than the Company, or any of its subsidiaries or affiliates, or
assigned or transferred by such employee otherwise than by will or the laws of
descent and distribution. Notwithstanding the foregoing, the Managing Member
may, in his or her sole and absolute discretion, provide that rights or other
interests of an employee under the Plan are transferable, without consideration,
to immediate family members (i.e., children, grandchildren or spouse), to trusts
for the benefit of such immediate family members and to partnerships in which
such family members are the only partners. The Managing Member may attach to
such transferability feature such terms and conditions as he or she deems
advisable. In addition, an employee may, in the manner established by the
Managing Member, designate a beneficiary (which may be a person or a trust) to
receive any payment under the Plan upon the death of the Participant. A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any employee shall be subject to all terms and
conditions of the Plan, except as otherwise determined by the Managing Member,
and to any additional restrictions deemed necessary or appropriate by the
Managing Member.

10. No Right to Future Employment. Nothing in this Plan, nor any Profit
Participation Bonus awarded under this Plan, shall confer on any employee or
other person any right to be continued in the employ of, be employed by, or
enter into or maintain any other relationship with, the Company, or limit in any
way the right of the Company to terminate such person’s employment or other
relationship at any time, for any reason or no reason.

11. No Right to Continued Participation. An employee’s receipt of a Profit
Participation Bonus under the Plan for a Plan Year shall not confer upon such
employee the right to receive a Profit Participation Bonus, or any particular
amount of a Profit Participation Bonus, in any subsequent Plan Year.

12. Funding. The Plan shall be entirely unfunded at all times and no provision
shall be made with respect to segregating assets of the Company for payment of
any benefit hereunder at any time. No employee or other person shall have any
interest in any particular assets of the Company by reason of the right to
receive a benefit under the Plan and any such employee or other person shall
have only the rights of a general unsecured creditor of the Company with respect
to any rights under the Plan.

 

4



--------------------------------------------------------------------------------

13. Amendment or Termination of Plan. The Plan may only be amended or terminated
through a writing executed by each limited partner and general partner of the
Company.

14. Successors. The Plan shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns and upon any person acquiring, whether by
merger, consolidation, purchase of assets or otherwise, all or substantially all
of the Company’s assets and business, and the successor shall be substituted for
the Company under this Plan.

15. Section 409A. To the extent determined necessary or advisable by the
Managing Member in his or her sole discretion, Profit Participation Bonus awards
hereunder shall be interpreted to the extent possible to comply with the
provisions of section 409A of the Code (or avoid application of such Code
section), to the extent applicable.

16. Headings. The titles and headings used in the Plan are intended for
convenience only and shall not be construed as in any way affecting or modifying
the text of this Plan, which text shall control.

17. Governing Law. The obligations of the Company under this Plan shall be
governed by and construed and interpreted in accordance with the laws of the
State of Texas, without regard to the conflict of laws provisions thereof.

18. Data Protection. By receiving a Profit Participation Bonus under the Plan,
an employee consents to the collection, processing, transmission and storage by
the Company, in any form whatsoever, of any data of a professional or personal
nature which is necessary for the purposes of administering the Plan.

 

5